Champlin, J.
I cannot concur in the views expressed by my brother Sherwood, nor the result reached by the majority of the Court in this case.
The village of Portland is incorporated under a special charter. No authority is conferred by it upon the board of trustees to prohibit or restrain traffic in intoxicating liquors. The general law of the State recognizes such traffic as legal, but subjects persons engaging in it to restrictive regulations, calculated to protect the public against abuses liable to arise from unrestrained sale of spirituous liquors. Among these provisions is the requirement that every person engaged in the sale of spirituous, malt, brewed, fermented or vinous liquors, except druggists, shall before commencing such business make, execute and deliver to the county treasurer a bond, the sufficiency of which shall be determined by the > *315township board of the township, or the board of trustees, or the common council of any village or city in which it is proposed to carry on such business, in the sum of not less than three thousand dollars nor more than six thousand dollars,, with two or more sufficient sureties who shall be freeholders and residents of the township, village or city, each of whom shall justify in a sum equal to the amount of the bond over and above all indebtedness and all exemptions from sales on-execution, and all liability on other similar bonds. The statute then gives the form of the bond, and provides that the-bond given shall be substantially in that form. It further provides that the sureties shall make affidavit and annex it to the bond, in which they shall state that they are worth a. sum equal to the amount of the bond over and above all indebtedness, and exemptions from sale on executions, and all liability on similar bonds; and if in the judgment of the-township board, or board of trustees, or common council of the village or city, said sureties, or either of them, are not worth the full sum mentioned in said bond, over and above-all their liabilities and exemptions, and liabilities on other-similar bonds, they shall refuse to indorse said bond with their approval. The statute also provides that whenever the-condition of the bond shall be broken, a new bond shall be required by the county treasurer with whom such bond was originally filed, and also in the case of death, insolvency or removal of either of the sureties, and in any other contingency that he shall determine requires it.
The provision of the law requiring the board of trustees-to determine the “ sufficiency of the bond,” as well as of the sureties, means no more than that they shall determine whether it complies substantially with the form and conditions specified in the statute. In my judgment these-words contain no such hidden meaning as authorizes the trustees, in determining the sufficiency of the bond, to inquire-after the intention of the sureties as to the length of time-they intend to remain residents of the village. The law has provided for the contingency which might arise of the removal of the sureties from the village, as well as their-*316insolvency, and authorizes the county treasurer to require a new bond in such case. The character of the sureties, their respectability or their honesty, has no more to do with the “ sufficiency of the bond ” than the fashion of their clothes or the church they attend. The term “sufficiency of the bond ” has reference solely to its legal sufficiency, as tested by the requirements of the statute, and not to the moral character or standing of the sureties in the community. The questions as to what property they have, and where it is situated, are proper in determining the sufficiency of the sureties. The affidavits required by law to be annexed to the bond make a prima facie showing of the sufficiency of the sureties, and if the board of trustees are not satisfied, it is their duty, by further inquiry, either of the sureties themselves or from other sources, to obtain such information as will enable them to act candidly and impartially upon the question of approval.
In passing upon the question of the sufficiency of the bond and sureties the board act ministerially and not judicially. The act of approving or rejecting a bond is essentially a ministerial act, although calling for the exercise of discretion, and when the law devolves upon a board or officer the •exercise of a discretion, such board or officer is bound to exercise it in a sound and legal manner, and not in an arbitrary, capricious or oppressive manner. The discretion delegated to the board is a sound legal discretion, the meaning •of which is well known and understood in the law, and is not an unlimited license to them to act and do as they please, irrespective of restraint, or in disregard of the rights of parties presenting bonds for their approval. State ex rel. Attorney General v. Woodson 41 Mo. 227. The law, by •directing the board to refuse to indorse the bond with their approval, if in its judgment the sureties, or either of them, are not worth the penalty of the bond over and above exemptions, etc., imposes upon them the duty of stating wherein they consider the bond, or which of the sureties, insufficient. Common fairness requires this ; but I think the law, by just ■and reasonable construction, requires it also.
*317In People v. Manistee County 26 Mich. 421, this Court held that the board of supervisors were bound to distinctly record the fact that they reject the claim as not properly admissible, so as to enable the party to obtain a judicial decision whether they are bound to consider it. The present case presents a forcible illustration of the good sense of such construction of the statute. Here the relator presented his bond, duly executed, with the justification of his sureties by affidavits annexed, to the board. They first laid it upon the table, and at a subsequent meeting unanimously voted to disapprove it, without assigning any reasons for their action. They were requested by the attorney for relator to state wherein the bond was insufficient, or whether they regarded the sureties, or either of them, insufficient, but they refused to do so. This left the relator entirely in the dark, and rendered him unable to present a bond which would meet with their approval; and it was not until this Court ordered them to show cause why they did not approve relator’s bond," that they gave any reason for not approving the same. The statutes of this State require a large portion of its public officers to give a bond, with sureties, and that thesé bonds shall be approved either by certain designated officers or boards before they enter upon the duties of the offices to which they have been elected or appointed.
If these officers or boards, upon whom is devolved the duty of approving these bonds, by simply asserting that they disapprove them, without being obliged to state any cause or give any reason, are enabled to block the wheels of government, and because they are vested with a discretion, are beyond the reach of the process of this Court to compel the performance of ministerial duties, it is well the people should know it in order that the Legislature may supply a remedy. As well might the board of supervisors attempt to prevent the exercise, by a person duly elected, of the office of sheriff or of county treasurer, by voting capriciously and arbitrarily to disapprove the proffered bond, as for this village board to prevent the relator from exercising the business of selling liquor by refusing to approve the bond presented, if it *318■complies with the statute, and the sureties are in fact sufficient.
Relator has an undoubted right to engage in the traffic of ■selling liquors if he complies with the law; and it is the duty of the respondents to approve a bond which complies substantially with the form of the statute, and which contains the names of sureties whom they, using a legal discretion, shall judge sufficient. I am satisfied from the petition and return, that the board did not, in this instance, use a legal discretion, but on the contrary acted capriciously and arbitrarily, and that their action affects the rights of relator, and unless he is entitled to this writ he is without remedy.